Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 10, 2018

                                            No. 04-18-00530-CV

                                    IN RE Bertha Bermea SANCHEZ

                                     Original Mandamus Proceeding 1

                                                   ORDER

         On July 30, 2018, relator filed a petition for writ of mandamus complaining of the trial
court’s January 8, 2018 Order on Marisol Perez’s Motion for New Trial. The real party in interest
filed a response, to which relator replied. After reviewing the petition, the real party in interest’s
response, and relator’s reply, we conclude relator is entitled to the relief requested. Accordingly,
the petition for writ of mandamus is CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable Amado J. Abascal, III is ORDERED to vacate, within fifteen days from the
date of this order, the January 8, 2018 Order on Marisol Perez’s Motion for New Trial and issue a
new order specifying the reasons for ordering a new trial in compliance with In re United
Scaffolding, Inc., 377 S.W.3d 685 (Tex. 2012) (orig. proceeding). The writ will issue only if we
are notified that Judge Abascal has not complied within fifteen days from the date of this order.

        It is so ORDERED on October 10, 2018.


                                                                      _____________________________
                                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2018.

                                                                      _____________________________
                                                                      Keith E. Hottle, Clerk of Court




1
  This proceeding arises out of Cause No. 15-01-30519-MCVAJA, styled Marisol Perez Sotelo v. Bertha Bermea
Sanchez, pending in the 365th Judicial District Court, Maverick County, Texas, the Honorable Amado J. Abascal, III
presiding.